Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the filing of the application on 5/17/19.  Since the initial filing, no claims have been amended, added, or canceled. Thus, claims 1-19 are pending in the application.
Information Disclosure Statement
2.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Objections
4.	Claim 3 is objected to because the word “Lithium” is capitalized. Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



6.	Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 8, the limitation “resembling a cap” (ln. 2) is unclear as to the scope of “resembling.”  For the purposes of examination, the limitation “resembling a cap” will be interpreted as any component performs the function of covering another component.
Any remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
9.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Keindl (3,884,223) in view of Bard et al (6,607,134).
	Regarding claim 1, Keindl discloses an air filter configured to be inserted into a nasal cavity of a user (Fig. 3), the filter comprising: an outer shell (Fig. 3, body 12 with membrane 16), further comprising an electronic filter element (Fig. 3, screens 30); an inner core configured to operably connect with the outer shell (Fig. 3, plastic elongated member 20 operably connects to the body 12 via ribs 24 and 26); and a battery (Fig. 3, battery 34); wherein the inner core is operably received by the outer shell (Fig. 2, elongated member 20 is received by the body 12), connecting the battery to the electronic filter element to produce an electrical current through the filter element (Col. 2, ln. 18-26) discloses the battery 34 being connected to the screens 30 via wires 32 and 33).
	Keindl does not disclose the battery as a battery strip configured to wrap circumferentially around the inner core.
	However, Bard teaches the use of a battery strip that bends and is easily concealed within the device it is powering (Fig. 6, battery strip 404).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Keindl to use a battery strip wrapped around the inner core as taught by Bard, as such a modification provides an advantage of concealing the battery within the device.  Additionally, such a modification is the simple substitution of one known battery (i.e. the battery strip of 
	Regarding claim 2, the modified device of Keindl has the outer shell as a flexible material (Keindl, col. 1, ln. 62-67, discloses that the body 12 is shaped to conform to the nasal passages and made of an easily moldable plastic or rubber).
	Regarding claim 3, the modified device of Keindl has the battery strip as a lithium battery strip (Bard, col. 8, ln. 59-60, discloses use of a lithium polymer battery strip), having a positive end and a negative end (Keindl, col. 2, ln. 18-21, discloses that the battery has a positive and negative side, wherein the modified device using a battery strip would also retain a positive and negative side to serve as the power source for the screens 30).
	Regarding claim 4, the modified device of Keindl has the electronic filter element comprising a plurality of electrically conducting plates (Keindl, Fig. 3, screens 30).
10.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Keindl in view of Bard, as applied to claim 4 above, and further in view of Hyde et al (2016/0121144).
	Regarding claim 5, the modified device of Keindl does not have a radio frequency transmitter, wherein the radio frequency transmitter is operably connected to the electronic filter element and the battery strip.
	However, Hyde teaches nasal filters configured to be inserted into the nostrils (Figs. 2B-2C) comprising a sensor (240) and a controller (250) that is connected to the Internet via Bluetooth technology in order to selectively charge or discharge the filter 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified device of Keindl to have a radio frequency transmitter for connection to the Internet as taught by Hyde in order to provide air pollution data to the controller for determining filter activation levels.
	Regarding claim 6, the modified device of Keindl has a contact closure attached to the outer shell (Fig. 3, micro switch 36 can be “closed” by a person pressing the switch (i.e. “contact”)).
	Regarding claim 7, the modified device of Keindl has the radio frequency transmitter communicating to a portable electronic device (Hyde, [0025]).
11.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Keindl in view of Hyde.
	Regarding claim 8, Keindl discloses a nasally inserted air filter (Fig. 3), comprising: a soft, hollow, cylindrical top component resembling a cap (Fig. 3, body 12 is hollow, cylindrical, and “resembles” a cap because it covers (i.e. is on “top”) the elongated member 20; col. 1, ln. 62-65, discloses that it may be made of a soft material such as rubber); a rigid, hollow, cylindrical bottom component which operably mates to the top component (Fig. 3, plastic elongated member 20 is hollow, cylindrical and sits underneath (i.e. a “bottom” component) the top body 12); a battery attached to the rigid bottom component (Fig. 3, battery 34); a plurality of electrically conducting plates arranged within the cylindrical top component (Fig. 3, screens 30 conduct electricity; see col. 2, ln. 19-23), wherein the conducting plates connect to the battery to produce a 
Keindl does not disclose a radio frequency transmitter, wherein the radio frequency transmitter connects to the battery and the conducting plates.
	However, Hyde teaches nasal filters configured to be inserted into the nostrils (Figs. 2B-2C) comprising an air sensor (240) and a controller (250) that is connected to the Internet via Bluetooth technology in order to selectively charge or discharge the filter layers based on ambient air pollution levels obtained from the Internet or sensed from the sensor ([0025]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified device of Keindl to have an air sensor and a radio frequency transmitter for connection to the Internet as taught by Hyde in order to provide air pollution data to the controller for determining filter activation levels.
	Regarding claim 9, the modified device of Keindl has an air sensor attached to the top component and operably connected to the battery (Hyde, air sensor 240; see [0028]).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chao et al (2016/0256715), Dolezal et al (2009/0007919), and Wood (2004/0147954) disclose nasal filters comprising outer shells and inner cores for insertion into the nostrils of a user.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785